Citation Nr: 0407513	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired abstract thinking, disturbances of 
mood and motivation, and impaired judgment.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, current VA treatment records, VA examination reports 
dated in 2000 and 2002, and testimony from the veteran and 
his spouse.  No additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  In a 
May 2003 letter, the veteran stated that he had nothing 
further to add to his appeal.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his PTSD.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in December 2002 explained to the veteran VA's duty to 
assist him in obtaining evidence, what evidence had been 
received, what the veteran could do to help with his claim, 
and where to send any additional information or evidence.  
The Board therefore finds that the notice requirements of the 
new law have been met.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U. S. Vet. App. Jan. 13, 2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the veteran's claim for an 
increased rating of his service-connected PTSD was received 
in November 2001.  Thereafter, in a rating decision dated in 
April 2002, that issue was denied.  Only after that rating 
action was promulgated did the AOJ, in December 2002, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  This 
information was also provided to the claimant in a February 
2003 statement of the case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Statement of the Case was provided to the appellant.  A 
Decision Review Officer then reviewed the case and a higher 
rating was assigned.  The appellant was subsequently provided 
with a Supplemental Statement of the Case.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The December 2002 RO 
letter informed the veteran that he was being given the 
opportunity to submit any additional evidence that he would 
like to have the RO consider.  The letter also asked the 
veteran to tell the RO about any additional information or 
evidence he wanted them to obtain on his behalf.  As 
previously noted, the veteran stated that he had nothing 
further to add to his appeal in a May 2003 letter to the RO.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the claimant.  


Factual Background

A review of the record reflects that the veteran was 
diagnosed with psychoneurosis, anxiety neurosis, battle 
neurosis; constitutional psychopathic state, emotional 
instability, upon his discharge from service.  In a May 1945 
rating action, the RO granted entitlement to service 
connection for psychoneurosis, anxiety neurosis, battle 
neurosis, evaluated as 50 percent disabling, effective from 
May 16, 1945.  In a March 1947 rating action, the RO 
determined that a 30 percent evaluation was warranted for the 
veteran's service-connected disability, effective from May 
18, 1947.  In an October 1958 rating action, the RO 
determined that a 10 percent evaluation was warranted for the 
veteran's service-connected disability.  

In October 2000, the veteran requested an increased 
evaluation of his service-connected disability.  In a January 
2001 rating decision, the RO determined that the veteran's 
service-connected disability was more appropriately 
characterized as PTSD and assigned a 30 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from October 13, 2000.  In November 2001, the 
veteran reopened his claim and requested an increased 
evaluation of his service-connected PTSD.  The veteran's 
claim was denied in an April 2002 rating decision.  However, 
in an April 2003 Decision Review Officer decision, a 50 
percent rating was assigned for the veteran's service-
connected PTSD, effective from November 8, 2001.  The veteran 
has continued his appeal of this issue.

Relevant VA treatment records dated from 1995 to 2000 
demonstrate treatment and diagnoses relevant to hypertension, 
hyperlipidemia, periodontitis, anemia, reflux laryngitis, 
gastroesophageal reflux disease, and cataracts.  In March 
1998, the veteran complained of always being anxious and of 
waking up a lot at night due to anxiety.  In October 2000, 
the veteran complained of panic attacks, increased anxiety, 
and waking up feeling sweaty and agitated.  

Upon VA mental examination dated in December 2000, the 
examiner noted the veteran was retired after thirty years as 
a firefighter.  The veteran complained of poor sleep, 
frequent intrusive thoughts, and nightmares of his 
experiences during World War II.  The examiner noted that the 
veteran appeared visibly anxious during the interview with 
rapid speech and constant physical motion.  It was noted that 
the veteran avoided events and movies resembling the war.  
The veteran was described as irritable with outbursts of 
anger, hyperarousal, and exaggerated startle response.  The 
examiner noted the veteran had a sense of a foreshortened 
future and restricted range of affect.  The veteran reported 
thinking about his World War II experiences on a daily basis.  
He was noted as obviously tense, depressed, and emotionally 
labile.  The veteran complained of headaches and reported 
some thoughts of suicide over the years, but none at present 
and no attempts or plan.  A diagnosis of chronic, severe PTSD 
was noted with a Global Assessment of Functioning (GAF) score 
of 40.  

VA treatment records demonstrate that in May 2001, the 
veteran reported feeling anxious and hyper alert all of the 
time.  He reported experiencing flashbacks and intrusive 
recollections on a daily basis and complained of feeling 
jumpy and irritable at times.  He stated he was moderately 
depressed about half the time and his self-esteem was 
described as variable.  Intellect was noted as slightly 
impaired.  Affect and mood were noted as slightly dysphoric.  
An assessment of PTSD with anxiety and depression, probable 
early dementia, was noted.  In June 2001, the veteran 
reported being less anxious and sleeping better while taking 
a particular medication.  The veteran reported feeling mildly 
depressed at times.  His appetite and self-esteem were noted 
as good and energy was noted as fair.  The veteran reported 
lacking confidence to do the things he wanted to do.  
Objectively, the veteran was noted to be alert, cooperative, 
coherent, in contact, and thinking logically.  His affect was 
noted as anxious and his mood was mildly dysphoric.  
Intellect was noted as grossly intact.  Mild problems with 
word finding and an assessment of PTSD with anxiety and 
depression were noted.  

In July 2001, the veteran complained of memory problems such 
as forgetting to turn off the stove and forgetting his doctor 
appointments.  The veteran also reported that driving had 
become difficult because he felt nervous and anxious about 
being on the road with "crazy" drivers and because he was 
afraid of getting lost.  A September 2001 neurology progress 
note indicates that the veteran was able to perform 
activities of daily living, cook, and shop.  A September 2001 
neuropsychological test report reflects an impression of 
diminished acquisition of verbal information and trouble with 
initiation.  His attention was noted as extremely variable.  
These findings were noted as consistent with the veteran's 
multiple mood concerns and not reflective of a primary 
progressive dementia at that time.  The report notes that the 
veteran described his mood as "wary" and "on guard" but 
generally happy.  He remarked that he was able to get along 
well with others.  

Upon VA examination dated in January 2002, the veteran was 
described as cooperative and pleasant.  The veteran described 
his current psychiatric symptoms as headaches, anxiety 
attacks, sleep disturbances, and difficulty with nervousness.  
These symptoms were noted as occurring often and lasting 
several days.  The examiner noted the veteran was dressed 
reasonably well and oriented to place, person, and time.  His 
affect was constricted and thought processes were noted as 
reasonable when less anxious.  Speech was difficult at times, 
especially when the veteran was anxious.  It was noted that 
the veteran had difficulty talking about his past wartime 
experiences and was sad and anxious.  The veteran reported 
experiencing flashbacks, nightmares, and difficulty sleeping.  
It was noted that the veteran cried easily, but did not have 
a thought disorder.  The examiner noted there were no 
delusions, hallucinations, inappropriate behavior, or 
suicidal or homicidal thoughts.  The veteran was able to 
maintain his personal hygiene and basic activities of daily 
living.  The examiner noted there seemed to be some short-
term memory problems.  There was no evidence of obsessive or 
ritualistic behavior.  The veteran's speech was logical and 
relevant when he became more comfortable.  The veteran noted 
very severe panic attacks that interfered with his 
functioning.  The panic attacks and sleep problems were also 
noted as markedly improved with medication.  The examiner 
noted there were no impulse control problems.  A diagnosis of 
PTSD was noted with a GAF score of 60 to 65.  

VA treatment records dated in April 2002 note that the 
veteran's anxiety contributed to his cognitive dysfunction.  
Treatment records dated in November 2002 note some 
progression in memory disorder and problems with forgetting 
chores and dates.  It was noted that the veteran had gotten 
lost twice while driving home.  

At his November 2003 Board hearing, the veteran reported 
experiencing nightmares three to four times per month and 
difficulty sleeping.  He also testified to feeling depression 
at times, but not all of the time.  The veteran's spouse 
testified that he was easily angered, withdrawn at times, and 
irritable.  The veteran stated that he felt shaky and 
depressed after having a nightmare.  He also stated that he 
just didn't feel right, and that he wasn't happy with 
himself.  He said that he became aggravated too easily.  He 
stated that the nightmares were his main problem.  The 
veteran testified that he did socialize and have friends.  
His spouse testified that he had no trouble getting to the 
store, church, or doing other types of social activities.  
The veteran also testified that he had two new grandchildren 
and he enjoyed being around them.  The veteran's spouse 
testified that he was a good driver, but he needed help with 
navigation.  She stated that he was okay locally, but 
anywhere other than that she had to map things out for him. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2003).  When 
there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).

The veteran's PTSD is currently evaluated as 50 percent 
disabling under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A review of the relevant medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
manifested by anxiety, sleep disturbances, panic attacks, 
intrusive thoughts, nightmares, irritability, hyperarousal, 
exaggerated startle response, restricted affect, depression, 
slightly impaired intellect, variable attention span, and 
memory loss for appointments, chores, and directions.  These 
symptoms more nearly approximate to a 50 percent disability 
in that they demonstrate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, panic attacks more than once a 
week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired abstract 
thinking, disturbances of mood and motivation, and impaired 
judgment.  

The medical evidence demonstrates that the veteran is able to 
perform activities of daily living, maintain personal 
hygiene, get along well with others, socialize, and enjoy his 
grandchildren.  The medical evidence specifically notes that 
the veteran does not exhibit suicidal ideation, delusions or 
hallucinations, obsessive or ritualistic behavior, impulse 
control problems, or a thought disorder.  The veteran 
testified that he was depressed at times, but not all of the 
time, and that he was able to socialize and have friends.  
Thus, the evidence does not demonstrate occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  

The medical evidence further fails to demonstrate total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

The Board recognizes that the December 2000 VA examiner 
assigned a GAF score of 40 and the January 2002 VA examiner 
assigned a GAF score of 60 to 65.  Global Assessment of 
Functioning is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition, 1994) 
(100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  A GAF of 31-40 indicates some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  A GAF of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

The Board notes that the December 2000 VA examiner did not 
make any findings of current suicidal ideation; obsessional 
rituals interfering with routine activities; illogical, 
irrelevant, or obscure speech; near continuous panic or 
depression affecting the ability to function independently; 
neglect of personal appearance or hygiene; unprovoked periods 
of irritability with periods of violence; gross impairment in 
thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; danger of 
hurting self or others, disorientation to time or place; or 
inability to perform activities of daily living.  Thus, the 
Board finds that the GAF score of 40 assigned by the December 
2000 VA examiner is consistent with a 50 percent disability 
rating as it is indicative of the veteran's disturbances of 
mood and motivation, anxiety, difficulty in understanding 
complex commands, impaired abstract thinking, and impaired 
judgment.

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization.  In the absence of such factors 
showing that application of the regular rating schedule 
standards has been rendered impractical, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, the medical evidence demonstrates symptomatology 
consistent with a 50 percent disability rating for PTSD and 
the criteria for an evaluation in excess of 50 percent have 
not been met at this time.  



ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



